954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Malvin Wayne HOGGARD, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 91-5924.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Malvin Wayne Hoggard, a pro se Kentucky prisoner, appeals the district court's judgment denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   Additionally, Hoggard requests the appointment of counsel and a transcript at government expense.   Hoggard has also filed a motion for miscellaneous relief.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1986, a Henderson County, Kentucky, jury convicted Hoggard of first-degree robbery and of being a persistent felony offender (PFO) in the first-degree.   He was sentenced to ten years for the robbery, which was enhanced to twenty years after his PFO conviction.   Hoggard's conviction was affirmed on appeal.


3
After exhausting state post-conviction remedies, Hoggard filed the instant petition for habeas corpus relief claiming:  1) he was denied full and fair appellate review due to ineffective assistance of appellate counsel;  2) he was denied due process of law when the trial court denied his continuance and motions for a new trial;  and 3) he received ineffective assistance of counsel when his attorney failed to conduct a proper and adequate investigation of his case.   A magistrate judge filed a report and recommendation that rejected these claims and recommended denial of the petition.   Despite Hoggard's timely objections, the district court adopted the magistrate judge's report and recommendation and entered judgment accordingly.


4
Upon review, we affirm the district court's judgment because Hoggard has not shown he was denied a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S. Ct. 2212 (1990).


5
Accordingly, the requests for appointment of counsel and for a transcript at government expense are denied and the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for miscellaneous relief is denied as moot.